Exhibit 10.1 FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT among NEWPARK RESOURCES, INC., as Borrower, THE SUBSIDIARY GUARANTORS, THE LENDERS FROM TIME TO TIME PARTIES HERETO, and JPMORGAN CHASE BANK, N.A., as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent Dated as of December 18, 2015 First Amendment to Third Amended and Restated Credit Agreement This First Amendment to Third Amended and Restated Credit Agreement (this “ First Amendment ”) dated as of December 18, 2015, is executed by Newpark Resources , Inc. , a Delaware corporation, (the “ Borrower ”), each of the undersigned Subsidiary Guarantors, each of the undersigned Lenders party to the Credit Agreement referred to below, and JPMorgan Chase Bank, N.A. , as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “ Administrative Agent ”). R E C I T A L S A.The Borrower, the Administrative Agent, the Lenders and the other Agents party thereto are parties to that certain Third Amended and Restated Credit Agreement dated as of March 6, 2015 (the “ Credit Agreement ”), pursuant to which the Lenders have made certain credit and other financial accommodations available to and on behalf of the Borrower and its Subsidiaries. B.The Borrower has requested, and the Administrative Agent and the Majority Lenders have agreed, to amend certain provisions of the Credit Agreement. C.The Borrower has previously provided notice to the Administrative Agent that the Borrower has determined to reduce the Commitments as provided for in Section 2.4 as of the First Amendment Effective Date and wishes to confirm such notice herein. D.Now, therefore, to induce the Administrative Agent and the Majority Lenders to enter into this First Amendment and in consideration of the premises and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
